DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:  
Claim 4 include underlined limitations. Underlining limitations should be used to identify amendments only.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5, 7-8, 11-13, 15-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 include the limitation of “using the classifier”, however, “a classifier” is not recited in any of the preceding claims. There is insufficient antecedent basis for “the classifier”. Therefore, claim 4 is rendered indefinite and is rejected under 35 U.S.C. 112(b). Dependent claim 5 is also rejected. For examination purposes “using the classifier” will be interpreted as “using a classifier”.
Claims 3, 7, 8, 11, 15, 16, and 19 include the limitation of “a provider”, however, “a provider” was already mentioned in independent claims 1, 9, and 17. As the claims are written, it is unclear if “a provider” recited in the independent claims are the same or different from “a provider” recited in the dependent claims. Therefore, claims 3, 7, 8, 11, 15, 16, and 19 are considered indefinite and are rejected under 35 U.S.C. 112(b). Dependent claims 4-5, 12-13, and 20 are also rejected under 35 U.S.C 112(b). For examination purposes “a provider” recited in the dependent claims will be interpreted as “the provider” (i.e. the same). 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Evaluating Medical Providers”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-8), a machine (claims 9-16) and a manufacture (claims 17-20).
Step 2A (1): Independent claims 1, 9,  and 17 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity based on the following claim limitations: “receiving data associated with each of the one or more providers; executing a trained evaluation model to calculate a quality score for each of the one or more providers based on the received data; and performing at least one of: recommending at least one provider to treat a patient based on the calculated quality score for each of the one or more providers, or detecting that a calculated quality score for a provider fails to meet a treatment threshold.”. These claims describes a process of evaluating providers (i.e. mental processes) and recommending providers to patients (i.e. certain methods of organizing human activity). Dependent claims 2-8, 10-16, and 18-20 further describe the evaluation process and recommending actions. These claims could encompass a human person evaluating providers with various metrics and providing recommendations to patients based on the evaluation results. Therefore, under the broadest reasonable interpretation, these claims fall within the abstract grouping of Mental Processes which includes observations, evaluations, judgments, and opinions and Certain Methods of Organizing Human Activity which includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 2, 6, 9-10, 14, 17-20 recite additional elements of machine learning, a system comprising an interface and a processor executing instructions stored on a memory and configured to execute…, and a non-transitory computer readable storage medium containing computer-executable instructions. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display components that are used to perform the evaluation and recommendation of providers. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2, 6, 9-10, 14, 17-20 recite additional elements of machine learning, a system comprising an interface and a processor executing instructions stored on a memory and configured to execute…, and a non-transitory computer readable storage medium containing computer-executable instructions. As per the Applicant’s specification, machine learning can include supervised or unsupervised machine learning procedures [0062], an interface may be configured as a responsive web application frontend or a native mobile application [0044], the processor may include a microprocessor, FPGA, ASIC, or other similar devices [0052], memory may be L1, L2, L3 cache, or RAM memory configurations, etc. [0053], and computer readable storage medium may include any type of disk, ROM, EPROMs, EEPROMs, etc. [0031]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White et al. (US 2020/0342969 A1).
As per claim 1, White teaches a method for evaluating one or more medical providers, the method comprising (White e.g. Fig. 6, A method and a system for measuring the quality of care delivered by medical providers to injured claimants [0025]. The compliance score can be used to monitor adherence to the treatment guidelines and quality of medical care at both the medical provider and claim level ([0025] and [0036]). Fig. 6 illustrates method 600 for developing a compliance score [0050]. Method 600 can be repeatedly performed at various times. Calculation of the compliance on a regular basis for each medical provider can be used to evaluate their use of appropriate care [0056].): 
White teaches receiving data associated with each of the one or more providers; (White e.g. A method includes receiving medical data records of an actual treatment [0004]. At operation 603 in method 600, the actual treatment plan being executed for an individual is provided (Fig. 6 and [0050]).)
White teaches executing a trained evaluation model to calculate a quality score for each of the one or more providers based on the received data; and (White e.g. Fig. 6, Method includes generate, using a machine learning system, a compliance score based on the ideal treatment plan and the actual treatment ([0003] and [0005]). At operation 605 in method 600, the actual treatment plan is analyzed relative to the ideal treatment plan and outputs the compliance score to operation 607 (Fig. 6 and [0051]). The analysis of the treatments 601, 603 can be performed on a basis of the medical provider to produce a provider compliance score. The provider compliance score can be statistical analysis of all the patients being treated by the provider [0052]. The compliance score may be generated using a machine learning system, such as a neural network, or other suitable machine learning system, executing a machine learning algorithm [0053].)
White teaches performing at least one of: recommending at least one provider to treat a patient based on the calculated quality score for each of the one or more providers, or detecting that a calculated quality score for a provider fails to meet a treatment threshold (White e.g. Method includes determining whether the compliance score is greater than a compliance threshold. In response to a determination that the compliance score is less than the compliance threshold store a fail flag with the data record of the actual treatment and control the graphical user display to indicate the data record includes the fail flag ([0005] and [0120]). At operation 609 in method 600, the compliance score is compared to a compliance threshold. If the compliance score does not meet the threshold, then an intervention is triggered at operation 613 [0055]. If expectations are not met, the provider can be flagged in the database to look at the provider or refer an injured worker to a better provider. When medical providers follow treatment plans based on evidence-based medicine (EBM), the methods and systems can refer patients to that provider [0056].)
As per claim 9, White teaches a system for evaluating one or more medical providers, the system comprising (White e.g. Figs.1-2, A method and a system for measuring the quality of care delivered by medical providers to injured claimants [0025]. Fig. 1 system 100 can be a medical care service system [0030].): 
White teaches an interface for at least receiving data associated with each of the one or more providers; and (White e.g. Embodiments described herein further provide interactive graphical user interfaces, such as dashboards,  to use compliance scores [0027]. System 100 includes a client device 101, which may be a computer, laptop, etc. [0030]. Fig. 9 machine I/O component 918 may include a wide variety of components to provide a user interface for receiving input, providing output, etc. [0090]. Fig. 14 illustrates a display showing a graphical user interface include a compliance score applied on a provider and geographic basis ([0021] and [0099]). )
White teaches a processor executing instructions stored on a memory and configured to (White e.g. Fig. 9 machine 900 may include processors 904 and memory/storage 906. The memory store the instructions 910 embodying any one or methodologies or functions [0088].): 
White teaches execute a trained evaluation model to calculate a quality score for each of the one or more providers based on the received data, and at least one of (See claim 1b for response.): 
White teaches recommending at least one provider to treat a patient based on the calculated quality score for each of the one or more providers, or detecting that a calculated quality score for a provider fails to meet a treatment threshold (See claim 1c for response.).
As per claim 17, White teaches a non-transitory computer readable storage medium containing computer-executable instructions for evaluating one or more medical providers, the medium comprising (White e.g. Fig. 9 illustrates components of a machine able to read instructions from a machine-readable medium and perform any one or more of the methodologies ([0016], [0087], and [0089]).): 
White teaches computer-executable instructions for receiving data associated with each of the one or more providers (See claim 1a for response.); 
White teaches computer-executable instructions for executing a trained evaluation model to calculate a quality score for each of the one or more providers based on the received data; and (See claim 1b for response.)
White teaches computer-executable instructions for performing at least one of: recommending at least one provider to treat a patient based on the calculated quality score for each of the one or more providers, or detecting that a calculated quality score for a provider fails to meet a treatment threshold. (See claim 1c for response.)
As per claims 2, 10, and 18, White teaches the method of claim 1, system of claim 9, and non-transitory computer readable medium of claim 17 further comprising executing a machine learning procedure on the received data to derive the treatment threshold (White e.g. Fig. 15 method 1500 at operation 1504 include the machine learning algorithm analyzing the data stored in the database (e.g. treatments provided by providers in a similar geographic region, treatment provided to other patients, etc.) and determines a specific threshold for the compliance score corresponding to the injured worker. The machine learning algorithm outputs a specific compliance score threshold based on the analysis of the data and the training of the machine learning algorithm [0070].)
As per claims 3, 11, and 19, White teaches the method of claim 1, system of claim 9, and non-transitory computer readable medium of claim 17 further comprising: 
White teaches generating a plurality of treatment thresholds that are each associated with a quality metric (White e.g. Fig. 3,  The data in tables 315-319 can be used to calculate the compliance score for the individual and the desired compliance score in table 310.The threshold compliance score is set based on a deviation from the desired compliance score in table 310 [0040]. The database can store data relating to the compliance score, e.g. a compliance score table and a compliance score threshold table. The compliance score table store the compliance score on a per injury basis. The compliance score threshold table stores the threshold at which an individual’s compliance score will trigger remedial action [0067]. The compliance score is a measure of the quality of care delivered by medical providers to injured claimants. The quality of treatment can be based how closely the treatment received by a patient meets a standard of care, e.g., a standard of care developed from evidence based medicine ( EBM ) [0036].)  
White teaches comparing the received data to the plurality of treatment thresholds, and (White e.g. An individual’s compliance score is calculated based on the diagnosis and treatments/care provided which can be stored in the patients table 301. The individual’s compliance score is compared to the threshold compliance score (Fig. 3 and [0039]).)
White teaches determining a number of treatment thresholds satisfied by data associated with a provider of the one or more providers, (White e.g. The compliance score is calculated by dividing the total cost or number of treatment compliance with evidence based guidelines by the total cost or number of all treatment on the claim or associated with a provider  ([0052] and [0110]).)
White teaches wherein the quality score for the provider is based on the number of treatment thresholds satisfied by the data associated with the provider (White e.g. The compliance score represents the percentage of care out of the total treatment plan for a given injury that complies with the (workers' compensation or other suitable insurance or treatment claim ) treatment guidelines ([0051]-[0052] and [0110]).).
As per claim 4, The method of claim 3 further comprising, using the classifier, awarding a point for each treatment threshold satisfied by the data associated with the provider (White e.g. The method include in response to a determination that the compliance score is greater than the compliance threshold, storing a pass flag with a data record of the actual treatment [0003]. The compliance score is calculated by dividing the total cost or number of treatment compliance with evidence based guidelines by the total cost or number of all treatment on the claim or associated with a provider [0052]. Figs. 10B and 14 interfaces include a complaint count column. The compliance score may be generated using a machine learning system, such as a neural network, or other suitable machine learning system, executing a machine learning algorithm [0053]. The Examiner submits that the pass flag is equivalent to a point or tally that is used in percentage calculation of the compliance score.)
As per claims 6 and 14, White teaches the method of claim 1 and system of claim 9 further comprising executing a machine learning procedure on the received data to identify at least one quality metric that is relevant in calculating the quality score. (White e.g. A compliance score is generated, using a machine learning system, based on the ideal treatment plan and the actual treatment plan ([0005] and [0053]). Ideal treatment plans are derived from evidence based medicine (EBM) treatment guidelines and are provided for a given diagnosis ([0033] and [0050]). The EBM guidelines are used as a yardstick to measuring the type, frequency, timing and duration of expected care [0046]. The compliance scores may be calibrated, using a machine learning system trained using a large database. Such calibration of the compliance scores may be a function of a large data modelling application to determine compliance score values that represent acceptable medical practice of medical providers and compliance score values that represent non-acceptable practice of medical providers (e.g., within the context of the probable outcomes predicted for each individual claim). The calibration of the compliance scores may be based on differential rates of meaningful clinical events and/or other relevant claim characteristics across a broad array of medical caregivers or professionals over time [0028].)
As per claims 7 and 15, White teaches the method of claim 1 and system of claim 9, teach further comprising elevating a provider for coaching upon detecting that the calculated quality score for the provider fails to meet the treatment threshold (White e.g. Fig. 6, The compliance score is compared to a compliance threshold. If the compliance score does not meet the threshold, than an intervention is triggered. The intervention can be one or more of the remedial actions [0055]. Remedial actions can include three-point contact (e.g., contacting the patient, the employer and the treating doctor). Additional remedial actions include evaluation, advice, notes from physical therapy, check - in, doctor visit reminder(s), contact medical providers for status, additional check-ins, periodic contact of injured worker, and the like [0042]. If the guidelines are not being followed, then a nurse can review the medical treatment to date. The nurse review can trigger a consultation with the treating provider to determine why the evidence based medicine (EBM) guidelines were not followed [0043].)
As per claims 8 and 16, White teaches the method of claim 1 and system of claim 9 wherein the data is received from scheduling software, billing software, or records of a patient associated with a provider (White e.g. The compliance scores can be analyzed by geographic area when associated with patient treatment records, health records, health care provider records, health clinic records, and the like [0033]. The system 202 can access medical billing records to derive treatment of the individual [0034].)
As per claims 12 and 20, White teaches the system of claim 11 and non-transitory computer readable medium of claim 19 wherein the processor is further configured to award a point for each treatment threshold satisfied by the data associated with the provider (White e.g. The method include in response to a determination that the compliance score is greater than the compliance threshold, storing a pass flag with a data record of the actual treatment [0003]. The compliance score is calculated by dividing the total cost or number of treatment compliance with evidence based guidelines by the total cost or number of all treatment on the claim or associated with a provider [0052]. The compliance score may be generated using a machine learning system, such as a neural network, or other suitable machine learning system, executing a machine learning algorithm [0053]. The Examiner submits that the pass flag is equivalent to a point or tally that is used in percentage calculation of the compliance score.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2020/0342969 A1) in view of Gutman et al. (US 2018/0121857 A1).
As per claims 5 and 13, White teaches the method of claim 4 and system of claim 12, White in view of Gutman teach further comprising assigning a weight to each of the at least one quality metric, wherein the weight assigned to each of the at least one quality metric is based on how relevant the quality metric is in providing treatment to a patient.
White teaches generating a compliance score which is a measure of the quality of care delivered by medical providers and may be a result of a combinations of a plurality of natural metrics, which are collected in medical claims processes ([0026] and [0036]).
White does not explicitly teach assigning a weight to each of the at least one quality metric, wherein the weight assigned to each of the at least one quality metric is based on how relevant the quality metric is in providing treatment to a patient.
However, Gutman teaches assigning a weight to each of the at least one quality metric, wherein the weight assigned to each of the at least one quality metric is based on how relevant the quality metric is in providing treatment to a patient (Gutman e.g. Gutman teaches computer- implemented methods and systems for evaluating healthcare professionals [0015]. A reputation score comprising two components of a profile data value (e.g. professional qualification and performance) and a feedback data value (e.g. feedback and endorsements) may be allocated differing weights ([0014], [0015], and [0017]). The Reputation Score gives patients a way to understand each healthcare professional's qualifications, knowledge of medical practices, and the quality of their engagement with patients or other medical professions [0083].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify White’s compliance score calculation to include quality metric weights to reflect the relevance of providing treatment to a patients as taught by Gutman in order identify factors that contribute to or are indicative of the performance or reputation and the practicing skills of the healthcare professional (Gutman e.g. [0099]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624